﻿May we first of all say how extremely pleased we are, Sir, at seeing you elected to the presidency of this Assembly in order to direct the work of its forty-sixth regular session. Your great skill, recognised experience and effective leadership all augur well for this gathering of reflection and decision-making at the highest universal level. Our pleasure at your election is accompanied by our appreciation of the outstanding work accomplished by your predecessor, Mr. Guido de Marco, and we would like to emphasise that this range of merits and accomplishments represents the continuation of the major and fruitful developments so characteristic of this forum in which the international community gathers to deal with the most important questions of today's world. We wish also to express our appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for his positive work at the head of the Organization which this year has gained still greater stature, given the scope that the international political situation now allows for the fundamental work of the United Nations. Confidence in multilateralism has increased considerably, strengthening the credibility and capacity for action of the United Nations and opening up new fields in which it is can help resolve specific problems. In the case of El Salvador, the United Nations, through the Secretary-General, has been engaged in long-term constructive work reflected in the United Nations mission for the verification of the agreements arising out of the negotiation process now under way. This task, of an unprecedented magnitude and responsibility, is only one demonstration of the swift and basically unique changes taking place throughout the world.
The Assembly is initiating its work at a high-water mark in the history of mankind. We are seeing and feeling with unusual closeness the movement of historical mechanisms not as the abstract expression of the dynamics of our times, but rather as the fascinating pulse of history itself at its deepest levels of reasoning. The virtual disappearance of all totalitarian dogma, which just yesterday seemed so solid, evokes the ancient theme of the power of freedom, not as a theory but as a fact.
I need not dwell on the differences of development and material power between regions and States. But it is appropriate to point out that for the greater part of this century the development of an incredible system of intimidation in the world order has seemed to replace the very energy of man as a free being and a protagonist, of history. What we are now seeing is the re-emergence of that spiritual and moral energy which prevails over even the most sophisticated machinery of destruction. Power is once again being centred on the freedom of the human being. This is in itself the beginning of a refashioned world and of an inevitable rapprochement between regions and peoples. For freedom has similar problems both within the great Powers and in the small countries of the so-called third world, a category that is now obsolete, since the terminology of the "cold war" has been overtaken by events.
We Salvadorians have been the scapegoats of that abusive and irrational polarity that divided the world into inevitable factions on the basis of an artificial Ideological fanaticism. The Salvadorian war was not invented by any one but arose as a manifestation of grave shortcomings and errors within our society; but once unleashed, it took on the shadings of the global conflict and received Inputs that prolonged the war until the present. As we see it, then, the end of the "cold war" is not just good news for everyone but rather a particularly encouraging augury for our own domestic situation and for opportunities for genuine and effective peacemaking.
This is the reason we are here, raising our voice in what is really the first General Assembly held against an international background in which the bitter East-West conflict has virtually ceased to exist. The recent events in the Soviet Union, which are an expression of the universal vitality of the democratic movement, give grounds for hoping that we are rapidly moving towards a new era of realistic cooperation and reasonable understanding among nations based on pragmatism and free of the false simplifications of one-sided ideologies.
We want to emphasize that experience teaches us that only a tolerant and open-minded pragmatism can resolve problems and confront reality. This is what we are promoting in El Salvador, which is emerging from the destructive turbulence of war and is moving towards a post-war period that will be difficult but that must be marked by national reconciliation. At the economic level, pragmatism has taught us the need to promote a programme of adjustment and recovery that can prepare us for productivity and competition. In our search for peace, pragmatism tells us that we must discard any thought of military solutions and continue, as we have been doing, our effort to achieve political solutions. In the international sphere, pragmatism teaches us that integration and cooperation are the only ways to join the great movement towards development. Of course, the pragmatism we advocate does not mean forgetting or setting aside principles. Quite the contrary. As we see it, the greatest pragmatism is called democracy and we are unswerving and fervent advocates of democracy as a system of government and as a way of life. 
This is the third time I have ascended this rostrum since taking office as President of El Salvador on 1 June 1989. Each time, we have come to speak of peace, coming together and reconciliation among Salvadorans following over a decade of fratricidal war. Early in our Administration, some doubted our intentions; we preferred not to respond to those doubts but rather to wait until time could speak for us. Two years later, the process of peacemaking and democratisation in El Salvador has made persevering and significant progress. We present those results not as a personal achievement but as the product of efforts by all Salvadorans, who are deeply tired of war and who want at last to find the path of peace. From this international forum I pay a tribute of admiration and gratitude to those millions of Salvadorans who through adversity and stoicism have taught us that is possible to hope for a better future.
We Salvadorans are not alone in those aspirations and efforts. Fortunately, our struggle for freedom and the building of our democracy coincides with a broad, vigorous movement, in Central America and throughout the world, in the same direction.
In Central America - which the sister republic of Panama has now joined as a full-fledged member - the work of economic, social and political integration is progressing with encouraging dynamism. In our region there is a great awareness of unity, as has been recognized by the Central American Presidents, who at their tenth summit meeting, held recently in San Salvador, recognized that
"the world changes and transformations of recent years place Central America at a point in history that requires a renewed vision of its own process of integration and of involvement in a world order characterized by interdependence, the emergence of new forms of integration and cooperation and the effective application of international law." As for Latin America, the Guadalajara summit, which had an Ibero-American scope, was another unprecedented event with major implications for the future. The Mexico meeting, which demonstrated the extraordinary leadership of that fraternal country, was unanimously welcomed and ended with a declaration whose importance can be gauged from a reading of the first paragraph alone:
"It is with special pleasure that we have met, for the first time in history, to examine together the great challenges facing our countries in a changing world. We therefore propose to pool the political will of our Governments to promote the solutions demanded by these challenges and to transform the historical and cultural affinities that bind us into an instrument of unity and development based on dialogue, cooperation and solidarity."
I want to underscore those three words - dialogue, cooperation and solidarity - as the keys to a new era characterized by coexistence within States as well as by the dynamics of international relations. The era of arrogance and abuse is becoming a thing of the past, leaving untold death and trauma in its wake. Intolerance and fear attempted to take over the human spirit during our century - which is also the century of technological marvels. It was time for science and the modes of human coexistence to leap into the future by regaining the freedom to create and to believe in a world worthy of mankind and of the great endeavour of freedom.
In the political sphere, walls are crumbling, myths collapsing and freedom advancing with amazing vitality. But the challenge does not atop there. Social development is too fragile for us to rest quietly. We believe that, in order to be solid and lasting, democracy must encompass the political, social, economic and cultural spheres. We must not forget - perhaps because the devastating experience of war makes for lucid realism that the centre of the process is man, with his needs, rights and aspirations. It is man that In many parts of the world still suffers the scourges of extreme poverty, social marginalisation, discrimination, uncertainty and ignorance, among other evils. That is a challenge to the universal conscience. For that reason we favour convening a world summit for social development, which could take this problem to a truly global level of consideration.
The new international order is emerging, which is of vast importance to our Organisation. The United Nations is gaining new areas of activity in a world that demands ever greater multilateral communication. We must give new vitality to the principles of universality and efficiency, for today the work of the Organisation is becoming increasingly broad and complex. Speaking of universality, we are pleased to welcome the admission of seven new Members to the United Nations family. In some cases, such as those of Estonia, Latvia and Lithuania, this admission is dramatic, moving and encouraging. But in all cases, we convey to the representatives of the seven new Members of the Organization our warmest welcome in the certainty that their contribution to the work of the United Nations will be excellent and a source of strength.
Our presence at United Rations Headquarters has special significance on this occasion. For a week before this address to the General Assembly we have been working intensively with the Secretary-General to find a way to accelerate the solution to the Salvadoran conflict. We are completely convinced that the time has come for war to come to an end in El Salvador. Both the Salvadoran people and the international community are rightly impatient for peace to begin its constructive course in our country. We have been working unceasingly and tirelessly to achieve that goal, which is now very close at hand. In this endeavour with the Secretary-General we have achieved important progress towards ensuring that 1991 will be the year of peace. The main roadblocks have been removed, and only the final details remain to be resolved.
This is enormously encouraging news for the Salvadoran people, and we want to share it with the other nations of the world, many of which have followed very closely the process on which we Salvadorans have embarked. El Salvador has gained the world's attention because of war, but now we deserve and demand the world's attention in favour of the peace we are approaching through democracy. We ask the international community for all necessary support for Salvadoran democracy, so that our country can continue to progress, with freedom and justice, towards stability and progress.
Given the level and importance of the results achieved at the New York meeting between the Government and the FMLN, with the direct assistance of the Secretary-General, we consider that total agreement on an end to the conflict could be a reality in the very near future. A rapid de-escalation of armed confrontation and an end to all forms of violence affecting the civilian population are goals to which we shall give immediate, special attention. We want the Salvadoran people to enjoy the tranquillity and security it deserves, and we shall examine and propose ways to achieve that sincerely, genuinely and as quickly as possible.
As always, we request the international community's confidence and support for our efforts, and we ask God to enlighten all of us who believe in peace and who are working humbly and steadfastly to achieve it.
